Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 17, 1995, which, after a hearing, affirmed a determination of the respondent Commissioner of the Nassau County Department of Social Services to discontinue benefits to the petitioner and members of her household.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s contention that the record fails to support the challenged determination is without merit. The petitioner’s caseworker testified at length about the efforts made to procure the petitioner’s compliance with a request for information which was the basis for the discontinuance, and the petitioner’s failure to personally respond to the request in writing as directed. The testimony was supported by the caseworker’s notes and other documentary evidence. Moreover, the petitioner failed to come forward with satisfactory documentation and verification of the requested information at the hearing. Accordingly, the determination that she did not adequately respond to the request for information is supported by substantial evidence in the record (see, e.g., Matter of Allen v Dowling, 214 AD2d 446; Matter of Ford v Dowling, 213 AD2d 402; Matter of Rubin v Perales, 115 AD2d 798).
Additionally, we find unpersuasive the petitioner’s evidentiary and due process arguments (see, 18 NYCRR 358-5.9 [c]; Baxter v Palmigiano, 425 US 308, 318; Matter of Commissioner of Social Servs. [Patricia A.] v Philip De G., 59 NY2d 137, 141).
In view of the foregoing, we need not consider the separate contention of the respondent Commissioner of the Nassau County Department of Social Services. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.